                    Case 3:18-cv-01871-HZ      Document 23       Filed 04/30/19     Page 1 of 3




         Dayna E. Underhill, OSB #926004
         E-mail: dayna.underhill@hklaw.com
         Calon N. Russell, OSB # 94910
         E-mail: calon.russell@hklaw.com
         HOLLAND & KNIGHT LLP
         2300 US Bancorp Tower
         111 SW Fifth Avenue
         Portland, OR 97204
         Telephone: 503.243.2300
         Fax: 503.241.8014

         Attorneys for Theodore L. Vallas



                                       UNITED STATES DISTRICT COURT

                                              DISTRICT OF OREGON

                                               PORTLAND DIVISION

         ADI ACQUISITION CO., LLC,
                                                                 Case No. 3:18-CV-01871-HZ
                         Plaintiff,
                                                                 DECLARATION OF DAYNA E.
                v.                                               UNDERHILL IN SUPPORT OF MOTION
                                                                 TO WITHDRAW AS COUNSEL FOR
         THEODORE L. VALLAS                                      DEFENDANT THEODORE L. VALLAS

                         Defendant.



               I, Dayna E. Underhill, declare and state as follows:

               1.       I am a partner in the law firm of Holland & Knight LLP and I, along with my associate,

     Calon N. Russell, are counsel of record for Defendant Theodore L. Vallas in this matter. I make this

     declaration on the basis of my own personal knowledge in support of the Motion of Attorney Dayna

     E. Underhill for the Withdrawal of Dayna E. Underhill, Calon N. Russell, and Holland & Knight, LLP

     as Counsel for Defendant Theodore L. Vallas filed contemporaneously herewith.

               2.       On December 19, 2019, Mr. Vallas executed a written engagement agreement with
     Holland & Knight, LLC setting forth the terms of our engagement as counsel.

Page 1   -   DECLARATION OF DAYNA E. UNDERHILL IN SUPPORT OF                         HOLLAND & KNIGHT LLP
                                                                                       2300 US Bancorp Tower
             MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT                                111 SW Fifth Avenue
             THEODORE L. VALLAS                                                          Portland, OR 97204
                                                                                      Telephone: 503.243.2300

     #67349482_v1
                   Case 3:18-cv-01871-HZ       Document 23       Filed 04/30/19     Page 2 of 3




              3.       There has been a fundamental breakdown in the attorney-client relationship that

     materially impacts my ability to ethically and professionally defend this matter and satisfy my

     obligations to the court and counsel. I have worked diligently to resolve these issues and been

     unsuccessful. The details of these issues are both confidential and privileged and I believe that

     revealing any further related information is prohibited by Oregon Rule of Professional Conduct RPC

     1.6(a) which provides: “A lawyer shall not reveal information relating to the representation of a client

     unless the client gives informed consent, the disclosure is impliedly authorized in order to carry out

     the representation or the disclosure is permitted by paragraph (b).” Moreover, I believe that revealing

     the information may be prejudicial to the administration of justice in this matter.
              4.       In addition to my practice as a litigator, I also maintain a practice as a professional

     responsibility lawyer. In that capacity, I regularly advise lawyers about their responsibilities under

     the Rules of Professional Conduct. I have further consulted ethics counsel on this matter. It is my

     opinion that the situation that has arisen permits and potentially requires withdrawal by my firm and

     me from this case.

              5.       Advance notice of counsel’s intended withdrawal was provided orally to Mr. Vallas on

     April 17, 2019. Copies of this Motion and supporting documentation were provided to Mr. Vallas on

     Thursday, April 25, 2019, via electronic mail and overnight mail.

              6.       On April 28, 2019, Mr. Vallas advised in writing that he does not intend to oppose this

     Motion.
              I declare under penalty of perjury that the foregoing is true and correct.

              Executed on April 30, 2019


                                                                 s/ Dayna E. Underhill
                                                                 Dayna E. Underhill, OSB #926004




Page 2   -   DECLARATION OF DAYNA E. UNDERHILL IN SUPPORT OF                         HOLLAND & KNIGHT LLP
                                                                                       2300 US Bancorp Tower
             MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT                                111 SW Fifth Avenue
             THEODORE L. VALLAS                                                          Portland, OR 97204
                                                                                      Telephone: 503.243.2300

     #67349482_v1
                Case 3:18-cv-01871-HZ         Document 23       Filed 04/30/19      Page 3 of 3




                                          CERTIFICATE OF SERVICE

           I hereby certify that I caused the foregoing DECLARATION OF DAYNA E. UNDERHILL
     IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT THEODORE L.
     VALLAS to be served on the following person[s]:

              Ava L. Schoen
              TONKON TORP LLP
              1600 Pioneer Tower
              888 SW Fifth Avenue, Suite 1600
              Portland, OR 97204
              Email: ava.schoen@tonkon.com
              Telephone: 503.802.2143
              Fax: 503.972.3843

              Attorney for Plaintiff

     by the following indicated method or methods:

             by CM/ECF electronically mailed notice from the Court on the date set forth below.

             by mailing full, true and correct copies thereof in sealed, first class postage prepaid
              envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known
              office addresses of the parties and/or attorneys, and deposited with the United States Postal
              Service at Portland, Oregon, on the date set forth below.

             by causing full, true, and correct copies thereof to be hand-delivered to the parties and/or
              their attorneys at their last-known office addresses listed above on the date set forth below.

             by sending full, true, and correct copies thereof, via overnight courier in sealed, prepaid
              envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known
              office addresses of the parties and/or their attorneys, on the date set forth below.

             by faxing full, true, and correct copies thereof to the fax machines which are the last-known
              fax numbers for the parties’ and/or attorneys’ offices, on the date set forth below.

              DATED April 30, 2019.


                                                           s/ Dayna E. Underhill
                                                           Dayna E. Underhill




Page 1   -   CERTIFICATE OF SERVICE                                                  HOLLAND & KNIGHT LLP
                                                                                       2300 US Bancorp Tower
                                                                                        111 SW Fifth Avenue
                                                                                         Portland, OR 97204
                                                                                      Telephone: 503.243.2300

     #67349482_v1
